In a proceeding to stay arbitration, the Utica Mutual Insurance Company appeals from an order of the Supreme Court, Suffolk County, dated April 8, 1976, which, after a hearing, inter alia, denied its application to stay arbitration. Order affirmed, with one bill of costs jointly to respondents. The evidence supports the finding that the automobile involved in the accident with the claimants’ automobile was uninsured. When an insurance policy is canceled for nonpayment of a premium, the notice of cancellation need not include a statement informing the insured that the cancellation can be reviewed by a committee established pursuant to the New York Automobile Plan (the "Assigned Risk Plan”). We decline to follow the rationale expressed by the Fourth Department in Government Employees Ins. Co. v Mizell (36 AD2d 452, 454). Hopkins, Acting P. J., Martuscello, Cohalan and Damiani, JJ., concur.